Citation Nr: 1020030	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-16 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1942 to April 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2007 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In May 2010, the Veteran did not appear at a hearing before 
the Board.  As the Veteran has not provided good cause for 
his failure to appear, his request for a hearing is therefore 
deemed waived.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran's complete service treatment records are presumed 
destroyed as a result of a fire in 1973 at the National 
Personnel Records Center.

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He asserts that the disabilities are due 
to a head injury he sustained in a train wreck in March or 
April 1946.  In addition, the Veteran states that he was 
tested for hearing loss in 2006.  On VA examination in April 
2008, the VA examiner noted that the Veteran was issued 
hearing aids by VA in 2007.  Contemporaneous records of 
treatment of a head injury, hearing loss, or tinnitus are not 
in the record.

VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal agency unless the records 
sought do not exist or that a follow-up request for the 
records would be futile.  VA will also make as many requests 
as necessary for relevant records from a Federal agency 
unless the records sought do not exist or that further 
efforts to obtain the records would be futile. 38 C.F.R. § 
3.159.
In this case, the Veteran has provided sufficient information 
to warrant a request for relevant Federal and non-Federal 
records under the duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to either identify 
where he was treated for a head injury 
in 1946.  

If the treatment was provided by 
civilian health-care providers, 
instruct the Veteran to either submit 
the records or authorize VA to obtain 
the records on his behalf.  

If the treatment was provided by 
military health-care providers, request 
any such records the Veteran has 
identified. 

If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran and his 
representative in accordance with 
38 C.F.R. § 3.159(e).

2.  Ask the Veteran to either identify 
or submit private medical records of 
treatment for hearing loss or tinnitus 
at anytime after service or to 
authorize VA to obtain any private 
medical records on his behalf.  

If any records are requested by VA and 
the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran and his 
representative in accordance with 
38 C.F.R. § 3.159(e).

3.  Obtain VA records. 

4.  If additional evidence is received, 
determine whether the evidence of 
record is sufficient to decide the 
claims. 

If the record is not sufficient to 
decide the claims, afford the Veteran a 
VA examination to determine whether it 
is at least as likely as not that the 
current bilateral hearing loss 
disability and tinnitus are related to 
an injury, disease, or event in 
service. 

The Veteran's file should be made 
available to the examiner for review.

5.  On completion of the foregoing, the 
claims should be adjudicated.  If any 
benefit sought remains denied, then 
provide him and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
